

117 HR 2440 IH: Stay in Line To Vote Act
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2440IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Ms. Wild (for herself, Ms. Williams of Georgia, Mr. Raskin, Ms. Barragán, Mrs. Hayes, Ms. Kuster, Mr. Takano, Ms. Pingree, Mr. Suozzi, Ms. Wilson of Florida, Mr. Jones, Mr. McGovern, Mrs. Demings, Mr. Cooper, Ms. Lee of California, Ms. Speier, and Ms. DelBene) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo prohibit States from restricting a person from providing food or drink to individuals at a polling place in an election for Federal office, and for other purposes.1.Short titleThis Act may be cited as the Stay in Line To Vote Act. 2.Prohibiting States from restricting the provision of food or drink to individuals at a polling place(a)RequirementSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306, respectively; and(2)by inserting after section 303 the following new section:304.Prohibiting States from restricting the provision of food or drink to individuals at a polling placeA State may not prohibit a person from providing food or drink to individuals at a polling place in the State in an election for Federal office, including at a polling place at which individuals may cast ballots prior to the date of the election..(b)Conforming amendment relating to enforcementSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304.(c)Clerical amendmentThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, respectively; and(2)by inserting after the item relating to section 303 the following new item:Sec. 304. Prohibiting States from restricting the provision of food or drink to individuals at a polling place..(d)Effective dateThis section and the amendments made by this section shall take effect on the date of enactment of this Act. 